DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3, 7, 10-12, 14, 17-18, 24-27, and 29 are canceled.
Claims 6, 19-22, 28, and 30-34 are withdrawn.
Claims 1, 4-5, 8-9, 13, 15-16, 23, and 35 are under examination.

Priority
For the reasons of record, claim 13 does not receive an earlier filing date due to lack of enablement.  See the 112a rejection below incorporated here.  All other claims under examination appear to be described and enabled currently and so receive 06/08/2017 as U.S effective filing date.

Objections Withdrawn
Specification
The objection to the specification for use of the terms TWEEN (Pg. 51) and MAB SELECT (Pg. 52) is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4-5, 8-9, 12-18, 23, and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 12-13 and 17-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 4-5, 8-9, 12, 14-18, 23, and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 13 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for human antibody molecules comprising six parental CDRs that bind human CD38, does not reasonably provide enablement for similar molecules that are humanized, murine, or lagomorphic or any antibody molecule with fewer than six parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments: The Examiner has rejected claims 1,4-5, 8-9, 12-18, 23, and 35 under 35 U.S.C. 112(a) for failing to meet the enablement requirement. Specifically, while the Examiner acknowledges that the claims are fully enabling for human antibody molecules comprising six parental CDRs that bind human CD38, it does not reasonably provide enablement for similar molecules that are humanized, murine, lagomorphic, or any other antibody molecule with fewer than six parental CDRs.
It is well-settled that an Applicant need not have actually reduced the invention to practice prior to filing. MPEP §2164.02 (citing Gould v. Quigg, 822 F.2d 1074 (Fed. Cir. 1987)). Indeed, the invention need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908 (C.C.P.A. 1970). The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. MPEP §2164.01 (citing /n re Angstadt, 537 F.2d 498, 504 (C.C.P.A. 1976)). The fact that experimentation may be complex does not necessarily make it undue if the art typically engages in such experimentation. /d. Further, the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. MPEP §2164.05(a) (citing Jn re Buchner, 929 F.2d 660, 661 (Fed. Cir. 1991)). Therefore, under current law, enablement does not require a working example and experimentation is allowed so long as it is not undue.
While not necessarily agreeing with the Examiner, but rather in an honest effort to advance prosecution, Applicant has amended claim 1 to recite a “monoclonal antibody or antigen-binding fragment thereof, that binds human CD38...”, which the Examiner has noted is fully enabled by the Specification.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
This rejection stands for claim 13 because it states that the antibody fragment can be a domain antibody, which is a single VH or VL.  Thus, this embodiment reads on an antibody fragment with less than six CDRs which is not enabled for the reasons of record.  Applicant recites various caselaw but does nothing to explain their relationship to the instant case with respect to why experimentation is required but not undue.  Therefore, the arguments are not persuasive. Taken all together, this rejection stands.

Claim Rejections - Improper Markush Grouping
Claims 1, 4-5, 8-9, 13, 15-16, 23, and 35 remain rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments: The Examiner has rejected claims 1, 4-5, 8-9, 12-18, 23, and 35 on the judicially- created basis that they allegedly contain an improper Markush grouping of alternatives. Specifically, the Examiner contends that the claims recite a Markush group of antibodies defined by CDR sets but the entire set of CDRs is the substantial structural feature that imparts the antigen binding and antibody function and therefore the grouping is inappropriate.
Applicant respectfully disagrees, and submits that the Markush grouping, as evidenced by the Specification, is entirely proper. According to MPEP 2117, “A Markush claim contains an “improper Markush grouping” if either (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use.” The “single structural similarity” is further defined to exist when members of the group “belong to the same recognized physical or chemical class or to the same art-recognized class.”
The Markush grouping in question is found in criterion (f) of claim 1, dealing with a variable light chain complementarity determining region 3 with “an amino acid sequence selected from the group consisting of SEQ ID NO: 7, SEQ ID NO: 10, and SEQ ID NO: 11”. In Ex parte Narva (Appeal 2018-006168, Application No. 14/577,811) it was found that a Markush grouping was found proper because they were all members of the “same recognized chemical class of polyribonucleotides that are hybridized in dsRNA” and share the common use of “silencing ROP proteins”. As such, the antibodies of the present claims are a recognized class, further identified in the class of anti-CD38 antibodies.
Additionally, the antibodies according to the claims all share the same heavy chain CDR1-3 sequences and have the same light chain CDR1-2 sequences (SEQ ID Nos: 1-3 and 5-6). While claim 1 does allow variation in the light chain CDR3, Applicant submits that the differences should be allowed. In view of SEQ ID NOs: 7, 10, and 11, it can be seen that the overall sequence of SEQ ID NO: 7 (QQDGAVEFT) is conserved, with the only difference between members of the group being the fourth amino acid, which was introduced into the sequence to remove a DG motif which potentially undergoes aspartate isomerization. Further, as seen in Table 4 on page 60 and Table 5 on pages 60 and 61 of the Specification and Figures 8 through 10, all three are functionally interchangeable given their similar affinities, binding of CD38, EC50 values, ADCC activities, and MAX MFI values.
For at least these reasons, Applicant respectfully submits that the Markush groupings of the present claims are proper, and therefore request reconsideration and withdrawal of the present rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Antibodies generically bind many antigens and so the fact that antibodies are an art-recognized class of biomolecule does not amount to a single structural similarity since they do not all have the same function.  Members of such a class would be substitutable one from the other and perform the same. Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … ."). However, not all antibodies bind human CD38.  Thus, an antibody biomolecule is not a substantial structural feature in this case. 
Applicant confirms that the CDR sets differ among the Markush group members.  Therefore, the substantial structural feature of each antibody required for function differs and the Markush group is improper as previously discussed.  Therefore, this rejection must stand.
In PTAB’s decision over 13/364378, the fact that every SNP is a polynucleotide and so is an art-recognized class did not make the Markush group proper.  Thus, again, being a member of an art-recognized class does not assure that a Markush group is proper.  
Also, the class of anti-CD38 antibody does not comprise only substitutable species as not all of these will bind human CD38.  Applicant’s arguments cannot be found persuasive.
With respect to the differences in LCDR3, the examiner finds no evidence that said CDR is not required or that only the shared structure is sufficient for antigen binding.  Thus, for the reasons of record, the Markush group is improper and this rejection stands.

New Objections
Claim Objections
Claim 9 is objected to because of the following informalities:  For clarity, “a-fucosylated” should be changed to “afucosylated”.  Hyphens lead to confusion since they can indicate further parts of a sentence rather than further parts of a word.
Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642